Citation Nr: 0633263	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than February 9, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty for training from December 
1965 to April 1966.  Thereafter, he served as a reserve 
member of the Air National Guard until September 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO).  The case was remanded in 
September 2004 for additional development.

This case has been advanced on the docket because of serious 
illness.  See 38 C.F.R. § 20.900(c)(2006).


FINDINGS OF FACT

1.  In a March 1979 RO decision, service connection for a 
nervous condition was denied; the veteran did not appeal that 
determination and it is final.

2.  The veteran submitted a claim of service connection for 
PTSD, including documents received at the RO on February 2 
and February 16, 1999.

3.  In a June 2001 decision, the Board granted service 
connection for PTSD; in a July 2001 RO decision, the RO 
assigned an effective date of February 9, 1999 for a 100 
percent evaluation for PTSD.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than 
February 9, 1999 for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5100 (West 2002); 38 
C.F.R. §§ 3.114; 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C. § 5103(a) must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, in a September 2004 letter, the 
veteran was effectively furnished notice of what evidence was 
required to substantiate the earlier effective date claim, 
and of his and the VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
after the VCAA-compliant notice was sent to the veteran, the 
claim was followed by readjudication.  Thus, the Board 
determines that any defect concerning the timing of the VCAA 
notice requirements was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The record contains numerous VA and private medical 
treatment record both submitted by the veteran and obtained 
by the RO on the basis of identification by the veteran.  It 
is noted that in the September 2004 letter to the veteran, 
the RO requested that he further identify any pertinent 
treatment records.  In an October 2004 memorandum, the 
veteran's representative indicated that there was further 
medical evidence from May 1979 at the VA outpatient clinic in 
Philadelphia and that the records from Drs. Mitchell, 
Kovalski and Wells should be pertinent to the issue.  In a 
response to a request for records dated in April 2006, it was 
indicated that a search of records at the Philadelphia VA 
Medical Center, including records identifiable by the 
veteran's social security number and first and last name, 
failed to produce additional records.  The search included 
logs books and disks of retired/purged record from the years 
1953 to 1998.  The veteran has not identified any additional 
relevant, outstanding evidence that would support his earlier 
effective date claim, and given the nature of such claim, 
other development, such as VA examination, is not warranted.  
Accordingly, VA has satisfied its duty to assist.


II. Earlier effective date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §3.400 (2006).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. §3.400(b)(ii)(B)(2) 
(2006).  The effective date of the grant of benefits based on 
a reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(r) (2006).

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim. See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The veteran contends that an effective date earlier than 
February 9, 1999 is warranted for the grant of service 
connection for PTSD.  He asserts that he received a diagnosis 
of PTSD in 1980 and an earlier effective date on that basis 
of such diagnosis is warranted.  

A review of the record shows that in an October 1978 notice 
of disagreement with the September 1978 rating action 
regarding the evaluation for his service-connected kidney 
disorder, the veteran raised a claim of service connection 
for nervous disorder.  By rating action in March 1979, 
service connection for a nervous condition was denied.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated that same month. 

Received in February 1999, were four different envelopes of 
documents submitted by the veteran, including a statement 
indicating that he was seeking VA ratings for several 
disabilities, including PTSD.  Two of the envelopes are date 
stamped as received at the RO, one on February 2, 1999 and 
one on February 16, 1999.  The documents are numerous copies 
of medical records, many of which are duplicates of records 
already in the claims file.  A February 9, 1999 VA Form 119, 
Report of Contact, shows that the veteran contacted the RO to 
ask whether medical records sent by certified mail on or 
about February 1, 1999 had been received.  He was advised 
that records had been received.  The veteran also indicated 
that he was sending more records to show he had PTSD.  

By rating action in October 1999, the RO, in pertinent part, 
denied the claim of service connection for PTSD.  The veteran 
perfected a timely appeal of that determination to the Board.  
By decision dated in June 2001, the Board granted service 
connection for PTSD.  By rating action in July 2001, the RO 
effectuated the Board's grant of service connection for PTSD.  
A 100 percent evaluation was assigned effective on February 
9, 1999.

The record indicates that at least some of the documents 
submitted by the veteran in connection with the PTSD claim 
were received at the RO on February 2, 1999, seven days prior 
to the assigned effective date for service connection.  
Taking this earlier date as the date of receipt of the claim, 
it would establish entitlement to the grant of service 
connection on February 2, 1999.  However, payment of VA 
benefits is effective the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. §3.31 (2006).  If 
the Board granted an effective date of February 2, 1999, it 
would not provide any additional compensation to the veteran, 
as the payment of the compensation benefits began on March 1, 
1999.  See Westberry v. West, 12 Vet. App. 510 (1999).  In 
Westberry, the Court determined that the appellant had 
submitted an application for benefits in February 1993 and 
that the Board was not clearly erroneous in finding that she 
did not warrant an effective date earlier than March 1, 1993, 
for the benefit.  Id. at 514 citing to 38 U.S.C.A. § 5111(a).  
Granting an effective date at any time during the month of 
February 1999 would not provide any additional compensation 
to the veteran, and the Board finds no basis to award an 
effective date that will not benefit the veteran.

Having reviewed the entire record and considering the 
statements of the veteran, the Board can identify no claim 
for PTSD received prior to February 1999.  There is no 
correspondence or any other any other communication that can 
be construed as a claim for service connection for PTSD.  As 
set forth above, prior to the veteran's February 1999 claim, 
the RO denied a claim of entitlement to service connection 
for a nervous condition that was submitted in October 1978.  
He was notified of the denial of the claim and of his 
appellate rights in March 1979 and he did not appeal.  In the 
absence of an appeal, the decision became final.  The claim 
for a nervous condition was denied in March 1979 and is not 
tantamount to a claim of service connection for PTSD.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) [Holding in 
part that a claim based on the diagnosis of a new mental 
disorder stated a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior Notice 
of Disagreement (NOD)].

The veteran's February 1999 claim for service connection for 
PTSD is earliest claim of record for PTSD.  The veteran did 
not raise the specific issue of service connection for PTSD 
prior to this claim.  The veteran has argued that he received 
VA fee based treatment for PTSD since 1980, well before the 
February 1999 claim and this should be the basis for an 
earlier effective date.  He has submitted copies of treatment 
records dated prior to the February 1999 claim which do show 
diagnoses of PTSD.  Such medical evidence, however, can be 
considered as an informal claim for benefits only after there 
has been a prior allowance or disallowance of a formal claim 
for compensation.  See 38 C.F.R. § 3.157; see also Crawford 
v. Brown, 5 Vet. App. 33, 35-6 (1993) and Lalonde v. West, 12 
Vet. App. 377 (1999).  Because a claim for service connection 
for PTSD, specifically, was not denied until October 1999 by 
the RO, the treatment records cannot be considered as an 
informal claim for service connection for PTSD.

The Board notes that the addition of PTSD as a diagnostic 
entity in the schedule for rating mental disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  
Under this regulation, where compensation is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 
26-97.  That regulation further provides that if a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  

In this case, medical evidence dated in October and November 
1978 noted diagnoses of anxiety and depression, there is no 
competent evidence in the record showing a diagnosis of PTSD 
on April 11, 1980.  In this regard, the veteran has submitted 
a statement from Dr. Gessel, dated in March 1999 and received 
in April 1999.  Dr. Gessel indicated that it is a 
transcription, which is an extract from handwritten notes 
during psychotherapy sessions with the veteran from January 
1980 to November 1996.  It is indicated that the selections 
are consistent with a diagnosis of PTSD.  A March 1980 entry 
indicated, " "Delayed stress syndrome- He attributes to 
training- "Hospital;army-"bad trip." Cystein crystals in 
urine. Had KP 1 times in 2 months".  The only notations of 
PTSD are noted on entries dated in March 1989 and in April 
1991 which state, "Had similar army experience with veteran 
suffering PTSD] and "read B.G.;s [veteran suffering PTSD] 
book. . . , respectively.  These notation do not specifically 
note a diagnosis of PTSD pertaining to the veteran and appear 
to refer to other persons mentioned in the entry.

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the preponderance of 
the evidence is against a finding that an effective date 
earlier than February 9, 1999, for the grant of service 
connection for PTSD is warranted and the claim must be 
denied.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2006).  


(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than February 9, 1999 for the grant 
of service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


